Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of this 1st day of
January, 2015 (the “Effective Date”) is made by and between Corrections
Corporation of America, a Maryland corporation (the “REIT”), CCA of Tennessee,
LLC, a Tennessee limited liability company (“Employer” and, together with the
REIT, the “Company”), and                     , a resident of
                     (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is currently employed by the Company as its
                    ;

WHEREAS, the Employment Agreement between the Company and the Executive, dated
as of                     , 20    , expired on December 31, 2014; and

WHEREAS, effective as of the Effective Date, the Company and the Executive
desire to enter into this Agreement to set forth the terms and conditions of the
Executive’s continued employment with the Company.

NOW, THEREFORE, for and in consideration of the foregoing recitals, the mutual
promises and covenants set forth below and other good and valuable
consideration, receipt of which is hereby acknowledged, the Company and the
Executive do hereby agree as follows:

1. Employment. Effective as of the Effective Date, the Executive shall serve as
                     of the Company. The Executive shall perform such duties as
are customarily associated with the office of                      and shall
report to                     . The Executive’s principal base of operations for
the performance of his duties and responsibilities under this Agreement shall be
the offices of the Company located in Nashville, Tennessee. At the Company’s
request, Executive shall serve the Company and/or its subsidiaries and
affiliates in such other capacities in addition to the foregoing as the Company
shall designate, provided that such additional capacities are consistent with
Executive’s position as                     . In the event that Executive serves
in any one or more of such additional capacities, Executive’s compensation shall
not be increased on account of such additional service beyond that specified in
this Agreement.

2. Term. Subject to the provisions of termination as hereinafter provided, the
initial term of the Executive’s employment under this Agreement shall begin on
the Effective Date and shall terminate on December 31, 2015 (the “Initial
Term”). Unless the Company notifies the Executive that his employment under this
Agreement will not be extended or the Executive notifies the Company that he is
not willing to extend his employment, the term of his employment under this
Agreement shall automatically be extended for a series of two (2) additional one
(1) year periods on the same terms and conditions as set forth herein (each, a
“Renewal Term”). The Initial Term and any Renewal Term(s) are sometimes referred
to collectively herein as the “Term.”

3. Notice of Non-Renewal. The Company or the Executive may elect not to extend
the Executive’s employment under this Agreement by notifying the other party in
writing not less than sixty (60) days prior to the expiration of the Initial
Term or any Renewal Term. For the purposes of this Agreement, the election by
the Company not to extend the Executive’s employment hereunder for any renewal
term, shall be deemed a termination of the Executive’s employment without
“Cause,” as hereinafter defined.



--------------------------------------------------------------------------------

4. Compensation.

4.1 Base Salary. During the Term, the Company shall pay the Executive an annual
salary (“Base Salary”) of                      dollars ($            ) per
annum, which shall be payable to the Executive hereunder in accordance with the
Company’s normal payroll practices, but in no event less often than bi-weekly.
The Executive’s compensation will be reviewed annually by the Board of Directors
of the REIT (the “Board”), or the Compensation Committee of the Board, and after
taking into consideration both the performance of the Company and the personal
performance of the Executive, the Board, or the Compensation Committee of the
Board, in its sole discretion, may increase the Executive’s compensation to any
amount it may deem appropriate.

4.2 Bonus. In addition to the Base Salary, the Executive shall be eligible to
earn, for each fiscal year of the Company ending during the Employment Period,
an annual cash performance bonus (an “Annual Bonus”) under the Company’s bonus
plan or program applicable to senior executives. The actual amount of the Annual
Bonus shall be determined on the basis of the attainment of financial
performance metrics and/or individual performance objectives, in each case as
established and approved by the Board or the Compensation Committee of the Board
in its sole discretion. This Annual Bonus, if any, shall be pro-rated for any
partial year of employment and paid to the Executive between January 1 and
March 15 of the year following the year in which the services which gave rise to
the Annual Bonus were performed; provided, however, that if the Company is
unable to determine the amount of such Annual Bonus prior to such date, then
such Annual Bonus shall be paid no later than December 31 of such year. The
Board or the Compensation Committee of the Board, may, in its sole discretion,
review, revise and amend the terms of the cash compensation incentive or similar
plan(s) referenced above, if any, at any time in any manner it may deem
appropriate; provided, however, that any amendment to the plan(s) shall not,
without the Executive’s consent, affect the Executive’s right to participate in
such amended plan or plans or change the time or form of payment provided
thereunder, except to the extent necessary to comply with applicable law.

4.3 Benefits. During the Term, the Executive shall be entitled to four (4) weeks
of paid vacation annually. In addition, during the Term, the Executive shall be
eligible to participate in all compensation or employee benefit plans or
programs maintained by the Company for the benefit of its salaried employees or
senior executives from time to time. The Executive will be eligible to
participate to the extent permissible under the terms and provisions of such
plans or programs in accordance with their respective provisions. These plans
and programs may include group hospitalization, health, dental care, life or
other insurance, tax qualified pension, savings, thrift and profit sharing
plans, termination pay programs, sick leave plans, travel or accident insurance,
disability insurance, and contingent compensation plans including unit purchase
programs and unit option plans. Nothing in this Agreement shall require the
Company to maintain or continue, or preclude the Company from amending or
terminating, any employee benefit plans or programs. In addition, during the
Term, the Company shall pay, or reimburse Executive for, all membership fees and
related costs in connection with Executive’s membership in professional and
civic organizations which are approved in advance by the Company.

4.4 Expenses Incurred in Performance of Duties. The Company shall promptly
reimburse the Executive for all reasonable travel and other business expenses
incurred by the Executive in the performance of his duties under this Agreement
upon evidence of receipt and in accordance with Company policies.

4.5 Withholdings. All compensation payable hereunder shall be subject to
withholding for federal income taxes, FICA and all other applicable federal,
state and local withholding requirements.

 

2



--------------------------------------------------------------------------------

5. Termination of Agreement.

5.1 General. During the Term of this Agreement, the Company may, at any time and
in its sole discretion, terminate this Agreement with or without Cause (as
hereinafter defined) or in connection with a Change in Control (as hereinafter
defined), effective as of the date of provision of written notice to the
Executive thereof. The Executive shall be entitled to resign his employment with
the Company at any time during the Term of this Agreement with Good Reason (as
defined below) or without Good Reason.

5.2 Definition of Cause. For purposes of this Agreement, “Cause” shall mean:
(i) the death of the Executive; (ii) the permanent disability of the Executive,
which shall be defined as the inability of the Executive, as a result of
physical or mental illness or incapacity, to substantially perform his duties
pursuant to this Agreement for a period of one hundred eighty (180) days during
any twelve (12) month period; (iii) the Executive’s conviction of a felony or of
a crime involving dishonesty or moral turpitude, including, without limitation,
any act or crime involving misappropriation or embezzlement of Company assets or
funds; (iv) willful or material wrongdoing by the Executive, including, but not
limited to, acts of dishonesty or fraud, which could be expected to have a
materially adverse effect, monetarily or otherwise, on the Company or its
subsidiaries or affiliates, as determined by the Company and the Board;
(v) material breach by the Executive of this Agreement or of his fiduciary duty
to the Company or its stockholders; or (vi) the Executive’s intentional
violation of any applicable local, state or federal law or regulation affecting
the Company in any material respect, as determined by the Company and the Board.
Notwithstanding the foregoing, to the extent that any of the events, actions or
breaches set forth above are able to be remedied or cured by the Executive,
Cause shall not be deemed to exist (and thus the Company may not terminate the
Executive for Cause hereunder) unless the Executive fails to remedy or cure such
event, action or breach within twenty (20) days after being given written notice
by the Company of such event, action or breach.

5.3 Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean: (i) a material reduction in the duties, powers or authority of the
Executive as an officer or employee of the Company or (ii) the relocation of the
Company’s headquarters to a location more than thirty (30) miles outside of the
Nashville, Tennessee metropolitan area, in either case, without the Executive’s
consent. A termination shall be due to Good Reason only if (A) the Executive
notifies the Company of the existence of the condition that otherwise
constitutes Good Reason within thirty (30) days of the initial existence of the
condition, (B) the Company fails to remedy the condition within thirty (30) days
following it’s receipt of Executive’s notice of the condition constituting Good
Reason (the “Cure Period”) and (C) if the Company fails to remedy the condition
constituting Good Reason during the Cure Period, the Executive terminates
employment with the Company due to the condition within thirty (30) days of the
expiration of the Cure Period.

5.4 Effect of Termination Without Cause or for Good Reason. If the Executive’s
employment with the Company is terminated without Cause or for Good Reason (and
is not a Change in Control Termination, as defined below), in either case,
subject to Section 5.7 and the Executive’s continued compliance with Section 6.1
and Section 6.2 hereof, the Company shall pay to the Executive an amount in cash
equal to the Executive’s Base Salary, based upon the annual rate payable as of
the date of termination, without any cost of living adjustments (the “Severance
Amount”), which shall be paid by the Company to Executive in regular
installments in accordance with the Company’s normal payroll policies then in
effect, for a period of one (1) year following the Executive’s termination of
employment (the “Severance Period”), which payments will commence with the first
payroll period occurring after the expiration of the Severance Delay Period (the
“Initial Payment”) and shall continue for the remainder of the Severance Period.
The Initial Payment shall include payment for any payroll periods which occur
during the Severance Delay Period. For purposes of this Agreement, the
“Severance Delay Period” shall mean the period beginning on the date of the
Executive’s termination of employment and ending on the thirtieth (30th) day
thereafter.

 

3



--------------------------------------------------------------------------------

5.5 Effect of a Change in Control Termination. If the Executive’s employment
with the Company is terminated due to a Change in Control Termination, subject
to Section 5.7 and the Executive’s continued compliance with Section 6.1 and
Section 6.2 hereof, the Company shall (i) pay to the Executive a lump-sum cash
payment equal to 2.99 times the Executive’s Base Salary, based upon the annual
rate payable as of the date of termination, without any cost of living
adjustments, which payment shall be made within ten (10) days following the
expiration of the Severance Delay Period and (ii) continue to provide
hospitalization, health, dental care, and life and other insurance benefits to
the Executive for a period beginning on the date of the Executive’s termination
and ending on the one (1) year anniversary of such termination or, if earlier,
the date on which the Executive becomes eligible to receive comparable benefits
from any other employer or the date on which such coverage terminates under
Section 4980B of the Code (as defined below) (in any case, the “Change in
Control Severance Period”) on the same terms and conditions existing immediately
prior to termination, with the costs of such benefits (including the Company’s
portion of any premiums) paid by the Company on the Executive’s behalf included
in the Executive’s gross income to the extent required by applicable law;
provided, that the Executive shall continue to pay the same amount towards the
cost of such benefits as paid immediately prior to the date of termination and
shall comply with all applicable election and eligibility requirements; provided
further, that if any plan pursuant to which such benefits are provided is not,
or ceases to be, exempt from the application of Section 409A of the Code or the
Company cannot provide the benefits without violating applicable law, then the
Company shall instead pay to the Executive a lump-sum amount equal to the
remaining costs of such benefits that would be paid by the Company through the
Change in Control Severance Period (or remaining portion thereof). For purposes
of this Agreement, (x) a “Change in Control Termination” shall mean: (i) the
Executive’s employment with the Company is terminated without Cause within
one-hundred eighty (180) days following a Change in Control, or (ii) the
Executive resigns his employment with the Company for Good Reason within
one-hundred eighty (180) days following a Change in Control; and (y) a “Change
in Control” shall mean a “change in the ownership of the Company,” a “change in
the effective control of the Company,” or a “change in the ownership of a
substantial portion of the assets of the Company” as such terms are defined in
Section 1.409A-3(i)(5) of the Treasury Regulations.

5.6 Other Terminations. If the Executive’s employment terminates for any reason
not described in Sections 5.4 or 5.5 above (including, without limitation, due
to the Executive resigning his employment with the Company without Good Reason,
due to a termination of the Executive’s employment by the Company for Cause):
(i) the Company shall pay the Executive his Base Salary earned through the date
of termination of the Executive’s employment with the Company as the result of
his resignation, which payment shall be made upon the regular payroll period
occurring immediately following the Executive’s termination of employment; and
(ii) the Company shall not have any further obligations to the Executive under
this Agreement except those required to be provided by law or under the terms of
any other agreement between the Company and the Executive.

5.7 Conditions. Any payments or benefits made or provided pursuant to Sections
5.4 and 5.5 of this Agreement shall be available if and only if (i) the
Executive has executed and delivered to the Company the General Release
substantially in form and substance as set forth in Exhibit A attached hereto,
the General Release has become effective, the Executive has not revoked the
General Release and all applicable revocation periods with respect to the
General Release have expired, in all instances, prior to the expiration of the
Severance Delay Period and (ii) the Executive has not breached the provisions of
the General Release or breached the provisions of Sections 6.1 or Section 6.2
hereof. In no event shall cash severance payments received pursuant to
Section 5.4 or 5.5 hereof be reduced as a result of the receipt by the Executive
of compensation or benefits from a subsequent employer during the period during
which severance payments are being made under Section 5.4 or 5.5 above, as
applicable.

 

4



--------------------------------------------------------------------------------

5.8 Section 409A and Other Tax Provisions.

(i) It is intended that (1) each installment of the payments provided under this
Agreement is a separate “payment” for purposes of Section 409A of the United
States Internal Revenue Code of 1986 (the “Code”) and (2) the payments satisfy,
to the greatest extent possible, the exemptions from the application of
Section 409A of the Code, including those provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v). Notwithstanding
anything to the contrary in this Agreement, if the Company determines in
accordance with its “specified employee” procedures (i) that on the date
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Executive is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the
Company and (ii) that any payments to be provided to the Executive pursuant to
this Agreement are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code (“Section 409A Taxes”) if provided at the time
otherwise required under this Agreement then (A) such payments shall be delayed
until the date that is six months after the date of Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) with
the Company, or, if earlier, the Executive’s death (the “Payment Delay Period”)
and (B) such payments shall be increased by an amount equal to interest on such
payments for the Payment Delay Period at a rate equal to the prime rate in
effect as of the date the payment was first due (for this purpose, the prime
rate will be based on the rate published from time to time in The Wall Street
Journal). Any payments delayed pursuant to this Section 5.8(i) shall be made in
a lump sum on the first day of the seventh month following the Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)), or, if earlier, the Executive’s death. It is intended that this
Agreement shall comply with or be exempt from the provisions of Section 409A of
the Code and the Treasury Regulations relating thereto so as not to subject
Executive to the payment of additional taxes and interest under Section 409A of
the Code. In furtherance of this intent, this Agreement shall be interpreted,
operated, and administered in a manner consistent with these intentions.

(ii) Notwithstanding any other provision of this Agreement to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of “deferred
compensation” (as such term is defined in Section 409A of the Code and the
Treasury Regulations promulgated thereunder) upon or following a termination of
employment unless such termination is also a “separation from service” from the
Company within the meaning of Section 409A of the Code and Section 1.409A-1(h)
of the Treasury Regulations and, for purposes of any such provision of this
Agreement, references to a “separation,” “termination,” “termination of
employment,” “termination of the Executive’s employment,” “date of termination”
or like terms shall mean the Executive’s “separation from service.”

(iii) Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Section 409A of the Code and the Treasury
Regulations promulgated thereunder be subject to offset by any other amount
unless otherwise permitted by Section 409A of the Code.

(iv) For the avoidance of doubt, any payment due under this Agreement within a
period following Executive’s termination of employment or other event, shall be
made on a date during such period as determined by the Company in its sole
discretion.

 

5



--------------------------------------------------------------------------------

(v) To the extent that any reimbursement, fringe benefit or other, similar plan
or arrangement in which Executive participates during the term of Executive’s
employment under this Agreement or thereafter (including reimbursements under
Section 4.3 and Section 4.4 hereunder) provides for a “deferral of compensation”
within the meaning of Section 409A of the Code, such amounts shall be reimbursed
strictly in accordance with Section 409A of the Code and Treasury Regulation
1.409A-3(i)(1)(iv), including the following requirements: (i) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred; and
(iii) any such reimbursement or payment may not be subject to liquidation or
exchange for another benefit.

(vi) By accepting this Agreement, Executive hereby agrees and acknowledges that
the Company does not make any representations with respect to the application of
Section 409A of the Code to any tax, economic or legal consequences of any
payments payable to Executive hereunder. Further, by the acceptance of this
Agreement, Executive acknowledges that (A) Executive has obtained independent
tax advice regarding the application of Section 409A of the Code to the payments
due to Executive hereunder, (B) Executive retains full responsibility for the
potential application of Section 409A of the Code to the tax and legal
consequences of payments payable to Executive hereunder and (C) the Company
shall not indemnify or otherwise compensate Executive for any violation of
Section 409A of the Code that may occur in connection with this Agreement. The
parties agree to cooperate in good faith to amend such documents and to take
such actions as may be necessary or appropriate to (i) exempt the compensation
and benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of such compensation and benefits, or
(ii) comply with Section 409A of the Code; provided, however, that this
Section 5.8 shall not create any obligation on the part of the Company to adopt
any such amendment or take any such other action.

6. Non-Competition, Non-Solicitation and Confidentiality and Non-Disclosure.

6.1 Non-Competition, Non-Solicitation. The Executive hereby covenants and agrees
that during the Term of the Executive’s employment hereunder and for a period of
one (1) year thereafter, Executive shall not, directly or indirectly: (i) own
any interest in, operate, join, control or participate as a partner, director,
principal, officer or agent of, enter into the employment of, act as a
consultant to, or perform any services for any entity (each a “Competing
Entity”) which has material operations which compete with any business in which
the Company or any of its subsidiaries is then engaged or, to the then existing
knowledge of the Executive, proposes to engage; (ii) solicit any customer or
client of the Company or any of its subsidiaries (other than on behalf of the
Company) with respect to any business in which the Company or any of its
subsidiaries is then engaged or, to the then existing knowledge of the
Executive, proposes to engage; or (iii) induce or encourage any employee of the
Company or any of its subsidiaries to leave the employ of the Company or any of
its subsidiaries; provided, that the Executive may, solely as an investment,
hold not more than five percent (5%) of the combined voting securities of any
publicly-traded corporation or other business entity. The foregoing covenants
and agreements of the Executive are referred to herein as the “Restrictive
Covenant.” The Executive acknowledges that he has carefully read and considered
the provisions of the Restrictive Covenant and, having done so, agrees that the
restrictions set forth in this Section 6.1, including without limitation the
time period of restriction set forth above, are fair and reasonable and are
reasonably required for the protection of the legitimate business and economic
interests of the Company. The Executive further acknowledges that the Company
would not have entered into this Agreement absent Executive’s agreement to the
foregoing. In the event that, notwithstanding the foregoing, any of the
provisions of this Section 6.1 or any parts hereof shall be

 

6



--------------------------------------------------------------------------------

held to be invalid or unenforceable, the remaining provisions or parts hereof
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable portions or parts had not been included herein. In the event that
any provision of this Section 6.1 relating to the time period and/or the area of
restriction, if any, and/or related aspects shall be declared by a court of
competent jurisdiction to exceed the maximum restrictiveness such court deems
reasonable and enforceable, the time period and/or area of restriction and/or
related aspects deemed reasonable and enforceable by such court shall become and
thereafter be the maximum restrictions in such regard, and the provisions of the
Restrictive Covenant shall remain enforceable to the fullest extent deemed
reasonable by such court. The portion of the payments set forth in Section 5.4
or 5.5, as applicable, that is allocable to the value of the non-compete
provisions set forth in this Section 6.1 shall be determined consistent with
Section 1.280G-1 Q/A 9, and 40-44 of the Treasury Regulations.

6.2 Confidentiality and Non-Disclosure. In consideration of the rights granted
to the Executive hereunder, the Executive hereby agrees that during the term of
this Agreement and thereafter to hold in confidence all information concerning
the Company or its business, including, but not limited to contract terms,
financial information, operating data, or business plans or models, whether for
existing, new or developing businesses, and any other proprietary information
(hereinafter, collectively referred to as the “Proprietary Information”),
whether communicated orally or in documentary or other tangible form. The
parties to this Agreement recognize that the Company has invested considerable
amounts of time and money in attaining and developing all of the information
described above, and any unauthorized disclosure or release of such Proprietary
Information in any form would irreparably harm the Company.

6.3 Equitable Relief. The Executive agrees that it would be impossible to
adequately compensate the Company and its subsidiaries for the damage suffered
by the Company or its subsidiaries as a result of Executive’s breach of any of
the covenants and obligations set forth in this Section 6. Accordingly, the
Executive agrees that if the Executive breaches any such covenants and
obligations, the Company or its subsidiaries may, in addition to any other right
or remedy available, obtain an injunction from a court of competent jurisdiction
restraining such breach or threatened breach and to specific performance of any
such provision of this Agreement. The Executive further agrees that no bond or
other security shall be required in obtaining such equitable relief and the
Executive hereby consents to the issuance of such injunction and to the ordering
of specific performance.

7. Indemnification. The Company shall indemnify the Executive to the fullest
extent permitted by law (including a payment of expenses in advance of final
disposition of a proceeding) as in effect at the time of the subject act or
omission, or by the Charter or Bylaws of the Company as in effect at such time,
or by the terms of any indemnification agreement between the Company and the
Executive, whichever affords greatest protection to the Executive, and the
Executive shall be entitled to the protection of any insurance policies the
Company may elect to maintain generally for the benefit of its officers or,
during the Executive’s service in such capacity, directors (and to the extent
the Company maintains such an insurance policy or policies, in accordance with
its or their terms to the maximum extent of the coverage available for any
company officer or director), against all costs, charges and expenses whatsoever
incurred or sustained by the Executive (including but not limited to any
judgment entered by a court of law) at the time such costs, charges and expenses
are incurred or sustained, in connection with any action, suit or proceeding to
which the Executive may be made a party by reason of his being or having been an
officer or employee of the Company, or serving as an officer or employee of an
affiliate of the Company, at the request of the Company, other than any action,
suit or proceeding brought against the Executive by or on account of his breach
of the provisions of any employment agreement with a third party that has not
been disclosed by the Executive to the Company. The provisions of this Section 7
shall specifically survive the expiration or earlier termination of this
Agreement.

 

7



--------------------------------------------------------------------------------

8. Payment of Financial Obligations. The payment or provision to the Executive
by the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement shall be allocated among the REIT, the Employer and
any subsidiary or affiliate thereof in such manner as such entities determine in
order to reflect the services provided by the Executive to such entities.

9. Notices. Any notice required or desired to be given under this Agreement
shall be in writing and shall be delivered personally, transmitted by facsimile
or mailed by registered mail, return receipt requested, or delivered by
overnight courier service and shall be deemed to have been given on the date of
its delivery, if delivered, and on the third (3rd) full business day following
the date of the mailing, if mailed, to each of the parties thereto at the
following respective addresses or such other address as may be specified in any
notice delivered or mailed as above provided:

i) If to the Executive, to his then current address on the Company’s books and
records.

ii) If to the Company, the REIT or the Employer, to:

Corrections Corporation of America

10 Burton Hills Boulevard

Nashville, Tennessee 37215

Attention:                     

Facsimile: (615) 263-3010

10. Clawback. The Executive agrees that compensation paid or payable to the
Executive pursuant to this Agreement shall, to the extent applicable, be subject
to (i) the provisions of any claw-back policy adopted by the Company from time
to time, including, without limitation, any claw-back policy adopted to comply
with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, and (ii) any
other claw-back requirements under applicable law.

11. Waiver of Breach. The waiver by either party of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by the other party.

12. Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company. The Executive acknowledges that the services to be
rendered by him are unique and personal, and the Executive may not assign any of
his rights or delegate any of his duties or obligations under this Agreement.

13. Entire Agreement. This instrument contains the entire agreement of the
parties and supersedes in full and in all respects any prior oral or written
agreement between the parties with respect to Executive’s employment with the
Company (including, without limitation the Prior Agreement). It may not be
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought, and in accordance with Section 409A of the Code.

14. Controlling Law. This Agreement shall be governed and interpreted under the
laws of the State of Tennessee.

15. Headings. The sections, subjects and headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

8



--------------------------------------------------------------------------------

16. Enforcement. If the Executive is the prevailing party in any dispute among
the parties hereto regarding the enforcement of one or more of the provisions of
this Agreement, then the Company shall reimburse the Executive for any
reasonable attorneys’ fees and other expenses incurred by him in connection with
such dispute.

17. Acknowledgement. The Executive acknowledges (a) that he has consulted with
or has had the opportunity to consult with independent counsel of his own choice
concerning this Agreement and has been advised to do so by the Company, and
(b) that he has read and understands the Agreement, is fully aware of its legal
effect, and has entered into it freely based on his own judgment.

18. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile or in
.pdf format shall be deemed effective for all purposes.

[signature page to follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written.

 

EXECUTIVE: By:  

 

Name: REIT: CORRECTIONS CORPORATION OF AMERICA By:  

 

  Name:     Title:   EMPLOYER: CCA OF TENNESSEE, LLC By:  

 

  Name:     Title:  

 

10



--------------------------------------------------------------------------------

EXHIBIT A

General Release

WAIVER AND RELEASE OF CLAIMS

1. General Release. In consideration of the payments and benefits to be made
under the Employment Agreement, dated as of                     , 20    , to
which Corrections Corporation of America (the “REIT”), CCA of Tennessee, LLC
(“Employer” and, together with the REIT, the “Company”) and                     
(the “Executive”) are parties (the “Agreement”), the Executive, with the
intention of binding the Executive and the Executive’s heirs, executors,
administrators and assigns, does hereby release, remise, acquit and forever
discharge the Company and its parents, subsidiaries and affiliates
(collectively, the “Company Affiliated Group”), their present and former
officers, directors, executives, agents, shareholders, attorneys, employees and
employee benefits plans (and the fiduciaries thereof), and the successors,
predecessors and assigns of each of the foregoing (collectively, the “Company
Released Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known, unknown, suspected
or unsuspected which the Executive, individually or as a member of a class, now
has, owns or holds, or has at any time heretofore had, owned or held, against
any Company Released Party (an “Action”) arising out of or in connection with
the Executive’s service as an employee, officer and/or director to any member of
the Company Affiliated Group (or the predecessors thereof), including (i) the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort and (iv) for any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning harassment, discrimination, retaliation
and other unlawful or unfair labor and employment practices), any and all
Actions based on the Employee Retirement Income Security Act of 1974 (“ERISA”),
any penalties, taxes or interest assessed under Section 409A of the Code and any
and all Actions arising under the civil rights laws of any federal, state or
local jurisdiction, including, without limitation, Title VII of the Civil Rights
Act of 1964 (“Title VII”), the Americans with Disabilities Act (“ADA”),
Sections 503 and 504 of the Rehabilitation Act, the Family and Medical Leave Act
and the Age Discrimination in Employment Act (“ADEA”), excepting only:

(a) rights of the Executive under this Waiver and Release of Claims and to
severance payments and benefits under Section 5 of the Agreement;

(b) rights of the Executive relating to equity awards held by the Executive as
of the Executive’s date of termination;

(c) the right of the Executive to receive benefits required to be paid in
accordance with applicable law;

(d) rights to indemnification the Executive may have (i) under applicable
corporate law, (ii) under the by-laws or charter of any Company Released Party
or (iii) as an insured under any director’s and officer’s liability insurance
policy now or previously in force;

(e) claims (i) for accrued or vested benefits under any health, disability,
retirement, supplemental retirement, deferred compensation, life insurance or
other, similar employee benefit plan or arrangement of the Company Affiliated
Group and (ii) for earned but unused vacation pay through the date of
termination in accordance with applicable policy of the Company Affiliated
Group; and

 

11



--------------------------------------------------------------------------------

(f) claims for the reimbursement of unreimbursed business expenses incurred
prior to the date of termination pursuant to applicable policy of the Company
Affiliated Group.

2. No Admissions, Complaints or Other Claims. The Executive acknowledges and
agrees that this Waiver and Release of Claims is not to be construed in any way
as an admission of any liability whatsoever by any Company Released Party, any
such liability being expressly denied. The Executive also acknowledges and
agrees that the Executive has not, with respect to any transaction or state of
facts existing prior to the date hereof, filed any Actions against any Company
Released Party with any governmental agency, court or tribunal.

3. Application to all Forms of Relief. This Waiver and Release of Claims applies
to any relief no matter how called, including, without limitation, wages, back
pay, front pay, compensatory damages, liquidated damages, punitive damages for
pain or suffering, costs and attorney’s fees and expenses.

4. Specific Waiver. The Executive specifically acknowledges that the Executive’s
acceptance of the terms of this Waiver and Release of Claims is, among other
things, a specific waiver of any and all Actions under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything herein
purport, to be a waiver of any right or Action which by law the Executive is not
permitted to waive under applicable law.

5. Voluntariness. The Executive acknowledges and agrees that the Executive is
relying solely upon the Executive’s own judgment; that the Executive is over
eighteen years of age and is legally competent to sign this Waiver and Release
of Claims; that the Executive is signing this Waiver and Release of Claims of
the Executive’s own free will; that the Executive has read and understood the
Waiver and Release of Claims before signing it; and that the Executive is
signing this Waiver and Release of Claims in exchange for consideration that the
Executive believes is satisfactory and adequate. In accordance with the Older
Workers Benefit Protection Act of 1990, the Executive also acknowledges and
agrees that the Executive has been informed of his right to consult with legal
counsel prior to executing this Waiver and Release of Claims and has been
encouraged to do so.

6. Complete Agreement/Severability. This Waiver and Release of Claims
constitutes the complete and final agreement between the parties and supersedes
and replaces all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this Waiver and Release of Claims.
All provisions and portions of this Waiver and Release of Claims are severable.
If any provision or portion of this Waiver and Release of Claims or the
application of any provision or portion of the Waiver and Release of Claims
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this Waiver and Release of Claims
shall remain in full force and shall continue to be enforceable to the fullest
and greatest extent permitted by law.

7. Acceptance and Revocability. In accordance with the Older Workers Benefit
Protection Act of 1990, the Executive acknowledges that the Executive has been
given a period of [21 days] [45 days]1 within which to consider this Waiver and
Release of Claims before executing it. The Executive may accept this Waiver and
Release of Claims at any time within this period of time by signing the

 

1 

Applicable release consideration period to be inserted at the time of
termination.

 

12



--------------------------------------------------------------------------------

Waiver and Release of Claims and returning it to [            ] at the Employer.
The Executive further acknowledges that he has been given at least seven
(7) days following the execution of this Waiver and Release of Claims to revoke
this Waiver and Release of Claims and that this Waiver and Release of Claims
shall not become effective or enforceable until the expiration of such
revocation period. The Executive may revoke the Executive’s acceptance of this
Waiver and Release of Claims at any time within that seven calendar day period
by sending written notice to [            ] at the Employer. Such notice must be
received by the Employer within the seven calendar day period in order to be
effective and, if so received, would void this Waiver and Release of Claims for
all purposes.

8. Governing Law. Except for issues or matters as to which federal law is
applicable, this Waiver and Release of Claims shall be governed by and construed
and enforced in accordance with the laws of the State of Tennessee without
giving effect to the conflicts of law principles thereof.

 

Executive:

 

Date:  

 

 

13